        CRIMINAL CAUSE FOR TELEPHONE STATUS CONFERENCE (Forfeiture)

BEFORE: CIRCUIT JUDGE JOSEPH F. BIANCO (Sitting by Designation)
DATE: 8/25/2021     TIME: 3:00 p.m.         TIME IN COURT: 32 minutes

DOCKET NUMBER: CR 13-00607 (JFB)(AYS)       TITLE: USA v. Kenner et al.


DEFT NAME: PHILLIP A. KENNER (1)
 X NOT PRESENT   IN CUSTODY                                      FILED
ATTY. FOR DEFT.:                                                 CLERK
  PRESENT   X C.J.A
                                                       5:19 pm, Aug 25, 2021
DEFT NAME: TOMMY C. CONSTANTINE (2)                        U.S. DISTRICT COURT
  NOT PRESENT    ON BAIL                              EASTERN DISTRICT OF NEW YORK
ATTY. FOR DEFT.:                                           LONG ISLAND OFFICE
 X PRESENT       X RETAINED


A.U.S.A.: Madeline M. O’Connor & Diane C. Leonardo-Beckmann


COUNSEL FOR INTERESTED PARTIES:

George Kostolampros, Xochitl S. Strohbehn, Doreen Martin, Kelly Weiner
(Danske Bank)

John Holden (Silverpeak)

Seetha Ramachandran (Owen Nolan)

Christopher Hill (CHSL)

Mark Wolinsky (Pro Se - Diamante)

Thomas Souther (DCSL)


FTR: 3:18 - 3:50                                  DEPUTY CLERK: JJT


X    CASE CALLED.

 X   OTHER: Government has tendered a settlement offer that Danske Bank
shall respond to by the end of the week. If the Bank accepts the
settlement, the Government shall have two-weeks in which to obtain
approval from Main Justice. If the Government does not have a timely
response from Main Justice it shall file a letter explaining the delay. A
further Telephone Status Conference is scheduled for 9/24/21 at 3:00 pm.
Parties shall dial 877-336-1829, and enter access code 8689549.
